 


114 HR 1409 IH: Open Internet Act of 2015
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1409 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Mr. Peters introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Telecommunications Act of 1996 to restore the authority of the Federal Communications Commission to adopt certain rules relating to preserving the open Internet and to direct the Commission to take all actions necessary to restore to effect vacated portions of such rules. 
 
 
1.Short titleThis Act may be cited as the Open Internet Act of 2015. 2.Authority for and restoration of 2010 open Internet rulesSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—
(1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:

(d)Authority for and restoration of 2010 open Internet rulesNotwithstanding sections 3(51) and 332(c)(2) of the Communications Act of 1934 (47 U.S.C. 153(51); 332(c)(2)), the Commission is authorized by this section to adopt the rules adopted on December 21, 2010, in the Report and Order in the matter of preserving the open Internet and broadband industry practices (FCC 10–201). Not later than 180 days after the date of the enactment of the Open Internet Act of 2015, the Commission shall take all actions necessary to restore to effect the portions of such rules that were vacated by the United States Court of Appeals for the District of Columbia Circuit in Verizon v. Federal Communications Commission (No. 11–1355; decided on January 14, 2014)..  